          Case 1:16-cr-00809-VM Document 483 Filed 02/17/20 Page 1 of 3

                         LAW OFFICE OF SAM A. SCHMIDT
                                 115 BROADW AY Suite 1704
                                  NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                  FACSIMILE (212) 346-4668
                                   lawschmidt@aol.com
Sam A. Schmidt, Esq.
__________________
                                                        .

                                                        February 17, 2020

Honorable Victor Marrero
United States District Court Judge
500 Pearl Street
New York, NY 10007
BY ECF

       Re:     United States v. Randy Torres, et al
               16 Cr. 809 (VM)

Dear Hon. Judge Marrero:

      Defendant Randy Torres moves to strike GX 610L from evidence in this
case. Attached. This exhibit reflects a Facebook Direct Message (“DM”) between
cooperator Nathaniel Rodriguez and a person identified on the exhibit as Luis Lao.
This DM was admitted over defendant’s objection under Federal Rule of Evidence
801(d)(2)(E) as a statement made by a co-conspirator during the conspiracy.

      Though your Honor made a pretrial determination of admission of some
evidence under Federal Rule of Evidence 801(d)(2)(E), we believe that this was not
one of the examples the government included in its motion. Further, your Honor
gave clear guidance as to what evidence could be admitted under this rule and what
could not be. At pages 8-9 of your Honor’s Decision and Order you noted

        Under Rule 801 (d) (2) (E), a statement is not hearsay if offered
        against an opposing party and made by the party's coconspirator
        "during and in furtherance of the conspiracy." The Court must make
        two findings by a preponderance of the evidence. First, "that a
        conspiracy existed that included the defendant and the declarant."
        United States v. Gigante, 166 F . 3d 75, 82 (2d Cir. 1999). "The
        conspiracy between the declarant and the defendant need not be
        identical to any conspiracy that is specifically charged," id., but it is

                                            1
         Case 1:16-cr-00809-VM Document 483 Filed 02/17/20 Page 2 of 3

       not enough if the two are associated in "some other venture."
       United States v. Russo, 302 F . 3d 37, 44 (2d Cir. 2002)(emphasis
       added). It is enough that the conspiracy between the declarant and
       the defendant is "factually intertwined" with the charged offenses.
       United States v. Stratton, 779 F.2d 820, 829 (2d Cir. 1985)

      Your Honor made it clear that there were limitations to the admission of such
evidence. At page 12 your Honor noted in relation to the telephone call between
victim 1 and Katchee that

      Defendants are correct that "[a]n association between the defendant
      and the declarant in some other venture and in particular a general
      association between them in the Mafia -- will not suffice," Russo,
      302 F. 3d at 44, the Government has alleged more than just a general
      association here.

       Defendant Torres objected to the admission of GX 610. TT 393-5. Most
telling is that the government’s argument was identical the one that the court
rejected in Russo. The government argued that

       So whether or not Luis Lao is part of the Rollin' 30s charged
       enterprise, it's clear from the conversation itself that Lao and
       Rodriguez are part of a conspiracy together.

TT 395. The government did not indicate what conspiracy they both participated
in. It was clear that at most Lao claimed to belong to a rival Crip flag or banner to
the Rollin30s, - a “Gangsta,” and thereby an enemy. Thus, like simply being in the
Mafia, the most that could be argued, even without any corroboration, that both
Lao and Cook were Crips. Your Honor overruled our objection. Immediately
thereafter, the government continued its examination with Rodriguez.

       Q. Who is Luis Lao.
       A. I don't know. He just hit me up.

TT 423. During cross-examination, Rodriguez’s lack of involvement with Lao
became even more clear.

       Q. Now, you saw this direct message with a person named Luis
       Lao; right? Did you know anything about him other than what he
       posted?

                                          2
         Case 1:16-cr-00809-VM Document 483 Filed 02/17/20 Page 3 of 3

       A. No.
       Q. Were you able to verify in any way whether or not he was a
       member of any Crip gang?
       A. I don't remember if I tried to verify if he was a part of any Crip
       gang or not.
       Q. Well, you certainly didn't try to verify it while you were doing
       the DMs with him; is that right?
       A. Well, we were conversating.
       Q. You didn't go and do any telephone call or anything during that
       time to find out whether or not he really was one; right?
       A. I don't believe so.
       Q. Did you commit any crimes with him?
       A. No.
       Q. Did you conspire to commit any crimes with him?
       A. No.
       Q. Did you act in concert with him involving any crimes?
       A. No.
       Q. Did you have any kind of agreement with him?
       A. No.
       Q. Did you trust him in any way?
       A. I don't know him.

TT 604-05

       This exhibit is more than merely significant. It is the only evidence other
than the uncorroborated testimony of the cooperating witnesses where a claim is
made that Mr. Torres actually personally participated in any charged racketeering
act even though the alleged act referenced by Lao is undated and uncorroborated.

      Therefore, Mr. Torres requests that GX 610L be struck and that the jury be
informed that such exhibit has been struck.

                                              Respectfully,
                                                    /s/
                                              Sam A. Schmidt
                                              Andrew M. J. Bernstein
                                              Attorneys for Randy Torres

cc: all counsel by Email and ECF


                                          3
